Case 3:20-cv-03845-EMC Document 1-14 Filed 06/11/20 Page 1 of 3




               EXHIBIT 14
                              Case 3:20-cv-03845-EMC Document
                                                         SONOS1-14 Filed 06/11/20 Page 2 of 3

                    MUSIC, PODCASTS, AND VOICE SERVICES > MUSIC SERVICES




                    Spotify and Sanos


                                                                             Spotify®
                        Issues with Spotify Connect and Sonos app versio n 10.3 or earlier

                        If you are experiencing issues wit h playing to Sanos from the Spotify app and are using Sanos app versio n 10.3 or earlier.
                        please update you r Sanos system by going to More > Settings > Syst em Updates > Check for Updates.




                    Spotif y is an online music service giving users the ability to stream music on demand to Sonos using Spotify's unique technology.
                    Spotify and Sonos will allow access to all of your existing Spotify playlists and their entire catalogue in every corner of your home.


                    Where is Spot if y available?
                    Algeria. American Samoa. Andorra. Anguilla. Argentina. Aruba. Australia. Austria. Bahrain. Belgium. Bermuda. Bolivia. Brazil. Bulgaria.
                    Canada, Cayman Islands. Chile. Colombia, Costa Rica. Cyprus. Czech Republic. Denmark. Dominican Republic. Ecuador. Egypt. El
                                                                                                                                                                     I
                    Salvador. Estonia. Faroe Islands. Finland. France. French Guiana. French Polynesia. Futuna Islands. Germany, Gibraltar. Greece.
                    Guadeloupe. Guam. Guatemala. Honduras. Hong Kong. Hungary. Iceland. India. Indonesia. Ireland. Israel. Italy. Japan. Jordan. Kuwait.
                    Latvia. Lebanon. Liechtenstein. Lithuania. Luxembourg. Malaysia. Malta. Martinique. Mexico. Monaco. Montserrat. Morocco.
                    Netherlands. New Caledonia. New Zealand. Nicaragua. Norway. Oman. Palestine. Panama. Paraguay. Peru. Philippines. Poland. Portugal.
                    Pu erto Rico. Qatar. Reunion Island. Romania. Saudi Arabia. Singapore. Slovakia. South Africa. Spain. Sweden. Switzerland. Taiwan.
                    Thailand. Tunisia. Turkey, Turks and Caicos Islands. U.A.E. United Kingdom. United States. Uruguay, Vietnam. Virgin Islands (British).
                    Virgin Islands (US). and Wallis.

                    What subscript ion level do I need to use Spotify on Sonos?
                    Sonos support s Spotify Free and Spotify Premium account s.


                    A Spotify Free account allows you to search for Spotif y artists. albums. and playlists in the Sonos app. When listening to music with a
                    Spotif y Free account. you're limited to six song skips per hour.

                    How do I control Sonos from the Spotif y app?
                    You can control Sanos direct ly from the Spotify app by tapping on Devices Available [;lol on the Now Playing screen in the Spotify app.

                     1. Open the Spotify app.

                     2. Go to the Now Playing screen.

                     3. At the bottom of t he screen. tap Devices Available [;[ol and select your Sanos speaker or group.

                    How can I group rooms using the Spot ify app?
                    From the Spotify app, tap Devices Available > More Info(...) > Group Rooms.

                    Please note that it is not possible to group Sonos speakers from the Spotify desktop apps on Mac or PC. You will need to use the
                    Sanos app t o group speakers on those platforms.

                    What bitrate and format does Spotif y stream in?
                    Spotify streams in OGG format up to 320kbps, depending on your connection.




Document title: Spotify and Sonos | Sonos
Capture URL: https://support.sonos.com/s/article/1153?language=en_US
Capture timestamp (UTC): Wed, 10 Jun 2020 23:48:49 GMT                                                                                                         Page 1 of 2
                                   Case 3:20-cv-03845-EMC Document 1-14 Filed 06/11/20 Page 3 of 3
                              Issues with Spotify Connect and Sonos app version 10.3 or earlier

                              If you are experiencing issues wit h playing to Sonos from the Spotify app and are using Sonos app version 10.3 or earlier,
                              please update you r Sonos system by going to More > Settings > System Updates> Check for Updat es.




                       Spotify is an online music service giving users the ability to stream music on demand to Sonos using Spotify's unique technology.
                       Spotify and Sonos will allow access to all of your existing Spotify playlists and their entire catalogue in every corner of your home.


                       Where is Spotif y available?
                       Algeria, American Samoa, Andorra, Anguilla, Argentina, Aruba, Australia, Austria, Bahrain, Belgium, Bermuda, Bolivia, Brazil, Bulgaria,
                       Canada, Cayman Islands, Chile, Colombia, Costa Rica, Cyprus, Czech Republic, Denmark, Dominican Republic, Ecuador, Egypt. El
                       Salvador. Estonia. Faroe Islands. Finland. France. French Guiana. French Polynesia. Futuna Islands. Germany, Gibraltar. Greece.
                       Guadeloupe, Guam, Guatemala, Honduras, Hong Kong, Hungary, Iceland, India, Indonesia, Ireland, Israel, Italy, Japan, Jordan, Kuwait,
                       Lat via. Lebanon. Liechtenstein, Lithuania. Luxembourg. Malaysia. Malta. Martinique. Mexico. Monaco. Montserrat. Morocco.
                       Netherlands, New Caledonia, New Zealand, Nicaragua, Norway, Oman, Palestine, Panama, Paraguay, Peru, Philippines, Poland, Portugal.
                       Puerto Rico, Qatar, Reunion Island, Romania, Saudi Arabia, Singapore, Slovakia, South Africa, Spain, Sweden, Switzerland, Taiwan,
                       Thailand. Tunisia. Turkey, Turks and Caicos Islands. U.A.E. United Kingdom. United States. Uruguay, Vietnam. Virgin Islands (British).
                       Virgin Islands (US), and Wallis.

                       What subscription level do I need to use Spot ify on Sonos?
                       Sonos supports Spotify Free and Spotify Premium account s.


                       A Spotify Free account allows you to search for Spotify artists. albums. and playlists in the Sonos app. When listening to music with a
                       Spotify Free account. you're limited to six song skips per hour.

                       How do I cont rol Sonos f rom the Spotify app?
                       You can control Sonos directly from the Spotify app by tapping on Devices Available i::1e1 on the Now Playing screen in the Spotify app.

                           1. Open the Spotify app.
                                                                                                                                                                        I
                           2. Go to the Now Playing screen.

                           3. At the bottom of the screen, tap Devices Available Ciel and select your Sonos speaker or group.

                       How can I group rooms using t he Spotify app?
                       From the Spotify app, tap Devices Available > More Info(...) > Group Rooms.

                       Please note that it is not possible to group Sonos speakers from the Spotify desktop apps on Mac or PC. You will need to use the
                       Sonos app to group speakers on those platforms.

                       What bitrate and format does Spotify stream in?
                       Spotify streams in OGG format up to 320kbps, depending on your connection.

                       How do I add Spotify to my Sonos?
                       See our article on adding music services to learn how.




                       Related Articles                                                                                  Preferred Language

                                                                                                                           English
                       Creating your Sonos Account

                       Release notes for Sonos software

                       Sonos system requirements

                       Known limitations with separate S1 and S2
                       Sonos systems

                       Control Sonos with the Google Assistant




         Visit sonos.com      Download the Sonos app   Get support




Document title: Spotify and Sonos | Sonos
Capture URL: https://support.sonos.com/s/article/1153?language=en_US
Capture timestamp (UTC): Wed, 10 Jun 2020 23:48:49 GMT                                                                                                            Page 2 of 2
